Citation Nr: 0608099	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left hand, on appeal from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from June 1956 to October 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's left hand fracture residuals are manifested 
by pain, decreased grip strength, and a recessed knuckle of 
the fourth metacarpal.  X-rays have shown no degenerative 
changes, and there are no restrictions in the range of motion 
of the hand/fingers.

2.  The left fourth finger does not have ankylosis or 
functional loss equivalent to amputation of that digit; it 
does not affect the functioning of the other fingers of the 
left hand; and it does not interfere with the overall 
function of the hand.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the left hand are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5220, 5227, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in September 2002, prior to the initial AOJ 
decision in March 2003.  

The record reflects that the veteran was provided with copies 
of the March 2003 rating decision and the July 2004 statement 
of the case.  By way of these documents, he was informed of 
the evidence needed to support his claim.  Thus, these 
documents provided notice of the laws and regulations, the 
cumulative evidence already of record, and the reasons and 
bases for the determination made regarding the claim, which 
the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By letters dated in September 2002 and November 2004, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that, at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he would complete, sign, and return, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
It is clear, from submissions by and on behalf of the 
veteran, that he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim, 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
treatment records, and the July 2004 VA examination report 
have been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained, or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2005).

The Board recognizes that the notifications from the RO did 
not comport with the recent decision of the Court of Appeals 
for Veterans Claims in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (March 3, 2006).  However, given the ample 
communications regarding the evidence necessary to establish 
his disability, we find that it is not prejudicial to decide 
the case now. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In a March 2003 rating action, service connection was granted 
for left hand fracture residuals.  A noncompensable 
evaluation was assigned, based upon service medical records 
showing treatment for left hand fracture in December 1956.  
There are no X-ray reports or further details regarding the 
bones involved.  He reinjured his left hand in December 1957.  
The extent of that injury and the subsequent treatment were 
not discussed.  At separation examination in October 1959, no 
pertinent disability was noted.  

Post-service evidence includes private treatment records 
dated in the 1960s.  However, these records are entirely 
negative for evaluation or treatment for left hand 
complaints.  The first documented medical treatment for left 
hand pain appears in a January 2004 statement from a private 
physician.  The physician noted the veteran's history of 
fracture of the left fourth metacarpal with deformity of the 
metacarpophalangeal joint (i.e., the knuckle).  He opined 
that the fracture residuals affect the veteran's ability to 
use the hand and cause chronic pain.  A similar statement 
from the same physician was submitted in December 2004.  

On VA examination in July 2004, the examiner noted the 
veteran's history of left hand fracture in service, noting it 
was treated with a cast.  The fourth digit knuckle had 
recessed since the injury.  The veteran complained of cold 
weather sensitivity and occasional swelling, but no flare-ups 
of pain.  He added that when making a fist the fourth finger 
digs into his palm.  He complained that pulling objects 
caused aching and lifting over 20 pounds caused mild pain in 
the area of the fourth knuckle.  He also complained of 
decreased grip strength.  

On examination, the veteran was noted to be right-handed.  
There was no palpable tenderness, erythema, warmth, or 
effusion of the left hand or fourth digit.  He had full range 
of motion of his fingers.  Specifically, flexion of the 
fourth distal interphalangeal was to 70 degrees, flexion of 
the proximal interphalangeal to 100 degrees, and flexion of 
the metacarpophalangeal to 90 degrees.  The veteran was able 
to touch the tip of his thumb to all of his fingers.  On 
inspection of the dorsal aspect of the hand the fourth 
knuckle was recessed.  There was no gap between the tips of 
his fingers and the proximal transverse crease of the palm.  
When he made a fist, the fourth digit would dig slightly more 
into the palm than the other fingers.
X-rays of the left hand were normal with no evidence of acute 
fracture, dislocation, or significant degenerative arthritic 
changes.  

At the veteran's request, he was scheduled for a 
videoconference hearing before the Board in March 2006.  He 
did not report for that hearing, and did not request 
postponement or show good cause for failing to appear.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with the criteria set forth in the 
VA Schedule for Rating Disabilities, which is based upon 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code (DC) 5220, the only rating available is 
a 40 percent rating for favorable ankylosis, assuming 
involvement of all five digits of the minor hand.  38 C.F.R. 
§ 4.71a.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987).  The evidence does not show that 
the veteran's fingers are ankylosed so as to support the 
assignment of a compensable evaluation for a multiple finger 
disorder.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another, based upon such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be adequately explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 525, 529 (1992).

Historically, it appears that the RO assigned a 
noncompensable (0 percent) evaluation for the left hand 
fracture residuals under DC 5220, noting that there were 
almost no fracture residuals present.  Since currently the 
primary residual of the veteran's left hand injury appears to 
be a recessed knuckle of the fourth left finger, the Board 
finds that left hand fracture disability should be evaluated 
under 38 C.F.R. § 4.71a, DC 5230, for limitation of motion of 
the ring or little finger.  

Under Diagnostic Code 5230, any limitation of motion of the 
ring (fourth) finger warrants a noncompensable rating for 
either the major or minor arm.  38 C.F.R. § 4.71a, (2005).  
The note that now follows DC 5230 states that it should also 
be considered whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.

Taking into account the medical evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the service-connected left hand 
fracture residuals.  A review of the record reveals very few, 
if any, recent clinical findings attributable to the left 
hand.  There is no objective indication that the veteran has 
sought or received any regular treatment for his left hand.  
In fact, other than complaints of left fourth finger pain and 
weakened grip, the objective evidence has demonstrated that 
there are no significant abnormalities associated with the 
left fourth finger or the left hand (in fact, X-ray studies 
were reported as normal).  The veteran retains a substantial 
level of finger motion, with no evidence of ankylosis.  There 
is no medical evidence that this finger affects the other 
digits of the left hand.  There is also no medical evidence 
that the left fourth finger interferes with the overall 
function of the left hand itself.  Accordingly, there is no 
basis to assign a compensable rating for fracture residuals 
of the left fourth metacarpal, under rating disabilities of 
the ring (fourth) finger under Diagnostic Code 5230.

In addition, although the veteran's left fourth finger pain 
has been duly noted, DC 5230 would not provide for a 
compensable rating for functional loss, since the maximum 
allowable rating under this code is 0 percent, even in the 
presence of limitation of motion.  See Johnston v. Brown, 10 
Vet. App. 80, 84-85 (1997).

The Board also finds that no other diagnostic code pertaining 
to the left hand would afford the veteran a higher disability 
evaluation.  Under DC 5227, unfavorable or favorable 
ankylosis of the ring finger of the major or minor hand 
warrants a noncompensable rating.  In the absence of 
ankylosis, DC 5227 does not apply.  

The Board acknowledges that the VA examiner in July 2004 did 
not have an opportunity to review the claims folder.  
However, given the dearth of post service treatment records 
and the fact that the history provided by the veteran, and 
considered by the examiner, is consistent with that reflected 
in the record, the report of that examination (which reflects 
not only the veteran's history, but complaints, clinical 
findings, and diagnosis) is sufficient for rating purposes.  
38 C.F.R. § 4.2 (2005); Abernathy v. Principi, 3 Vet.App. 461 
(1992). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 in cases 
where the issue is expressly raised by the claimant, or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the Rating Schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular Rating Schedule.  
Specifically, there has been no allegation or demonstration 
of circumstances such as frequent hospitalization, or marked 
interference with employment, so as to render the applicable 
schedular criteria inadequate.  Indeed, despite the veteran's 
complaints, considered with the clinical treatment reports of 
record, do not reflect a unique disability status.

Thus the current level of disability shown is encompassed by 
the rating assigned and, with due consideration to the 
provisions of 38 C.F.R. § 4.7, a higher evaluation is not 
warranted.  Therefore a preponderance of the evidence is 
against the veteran's claim, and the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the left hand is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


